Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
Claims 1-4 are pending in the Claim Set filed 1/20/2022.
Herein, claims 1-4 are for examination.
The following office action contains NEW GROUNDS of Rejection necessitated by Applicant’s claim amendments.

Withdrawn Objections/Rejections
The objection to claim 1 directed to (iii) adding the carrier to a dispersed phase is withdrawn in view of the amendments to the claims.
The rejections of claims 1-4 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention directed the phrase: (i) preparing a dispersed phase by heating an essential oil to a temperature between 60 and 100° C., the essential oil is selected from a group comprising; the terms: adequate and satisfactory; Step (v) is unclear because it is not clear as to the mixture that is cooled in step (v); preparing a microemulsion system of nano essential oil by cooling the mixture obtained in step (iv); is withdrawn in view of the amendments to the claims.
The rejection of claims 1-4 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. New Matter rejection directed to the term ‘flower, is withdrawn in view of the amendments to the claims.



New Objection - Specification (Abstract)
The Abstract is objected to because of the following:
Line 11 (last line in Abstract) states: 
a droplet size smaller than [[100n]]--100 nm--.

The amendment to the Abstract filed on June 10, 2022, does not comply with the requirements of 37 CFR 1.121(c) because changes to the Abstract were not properly marked with strikethrough and underline. In particular, the Abstract has been amended to -–100nm--. 
The text of any added subject matter must be shown by underlining the added text.
The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived.
Amendment to the Abstract should be as follows:
a droplet size smaller than [[100n]]100 nm.
Appropriate correction is required.

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
This is a New Matter rejection.
There is lack of written description for claim 1 in the Claim Set filed 6/10/2022.
A complete search of Instant Specification did not provide support for the terms (or, phrase): ‘consistent of’
Applicants did not indicate in the reply filed 6/10/2022 where support for this amendment can be found in the Instant Specification.
M.P.E.P. §2163 states that new or amended claims which introduce elements or limitations which are not supported by the as-filed disclosure violate the written description requirement.
As discussed below, the phrase is rejected as indefinite and its meaning is not readily apparent from the claims or specification. Thus, the disclosure does not provide support for the claim amendments by changing the scope of the disclosure; thereby, constituting new matter.
The remaining claims are rejected as depending from a rejected claim.

NEW GROUNDS of Rejection
(necessitated by claim amendments)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION- The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites (in part): the essential oil is selected from a group ‘consistent of’
There is no clear and explicit statement in the Specification to define the phrase ‘consistent of’. Accordingly, the phrase ‘consistent of’ as recited in claim 1(i) in the Claim Set filed 6/10/2022 is unclear. 
The phrase ‘consistent of’ as recited in claim 1 could imply an essential oil that is alike the essential oils as represented in claim 1(i), but may also encompass additional similar essential oils, i.e., resembling but not identical, wherein the phrase: ‘consistent of’ as used in claim 1(i) may be interpreted in accordance with the transitional phrase ‘characterized by’, of which MPEP 2111.03 states is synonymous with ‘comprising’, and is open-ended and does not exclude additional, unrecited elements or method steps. See, e.g. Mars Inc. v. H.J. Heinz Co., 377 F.3d 1369, 1376, 71 USPQ2d 1837, 1843 (Fed. Cir. 2004)
Accordingly, the subject matter of claim 1 step (i) is indefinite, at least for the following reason(s): Claim 1 of the Claim Set 6/10/2022 recites (in part): the essential oil selected from a group, so that the phrase: selected from a group, is narrowly focused (limited in scope) to a specific group of essential oils. However, the phrase: selected from a group, is followed by the phrase: ‘consistent of’, of which seems to correspond to the transitional phrase: ‘characterized by’, which is construed as equivalent to the transitional phrase ‘comprising’. Thus, when given the phrase ‘consistent of’ its broadest reasonable interpretation, then it is open-ended and does not exclude additional, unrecited elements or method steps (i.e., broad in scope).
Therefore, the phrase in step 1(i): the essential oil selected from a group consistent of, is indefinite because it is unclear what effect “consistent of” has on the list that follows.
The remaining claims are rejected as depending from a rejected claim.
The language of a claim must make it clear what subject matter the claim encompasses to adequately delineate its ‘metes and bounds.’
 

Conclusions
No claim is allowed.


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.W./
/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626